Citation Nr: 1409098	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.   Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 2003 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 and August 2009 rating decisions of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans' Affairs (VA).

In November 2011 a Board hearing was held before a Veterans Law Judge (VLJ) who has since retired from the Board; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Veteran was sent a letter indicating that the VLJ who presided over his November 2011 hearing was no longer with the Board and informing him that he could have a new hearing if he so desired.  In a February 2014 response, the Veteran indicated that he did desire a new hearing at his local regional office (i.e. a Travel Board hearing).  

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a hearing before a VLJ sitting in Lincoln, Nebraska (or in the alternative, a videoconference hearing, if he so desires).  The case should then be processed in accordance with standard appellate practices.


The appellant need take no action until he is notified.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


